      Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 1 of 56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                   12/14/2020
 Quincy Magee,

                       Plaintiff,
                                                                             19-cv-10274 (AJN)
               –v–
                                                                                   ORDER
 The Walt Disney Company, et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

       The Court received the attached amended complaint from Quincy Magee by email.

       Pursuant to the Court’s Order of October 13, 2020, all pro se filings must be through the

Court’s Pro Se Intake Unit. Documents may be sent to the Pro Se Intake Unit for filing by mail

at Room 230 of the United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, or by

email at Temporary Pro Se Filing@nysd.uscourts.gov. Instructions for pro se filing are

available on the Court’s website at https://www.nysd.uscourts.gov/prose. The Court will not

accept or consider any further document submitted ex parte by email.



       SO ORDERED.



Dated: December 14, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 2 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 3 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 4 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 5 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 6 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 7 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 8 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 9 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 10 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 11 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 12 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 13 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 14 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 15 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 16 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 17 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 18 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 19 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 20 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 21 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 22 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 23 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 24 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 25 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 26 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 27 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 28 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 29 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 30 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 31 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 32 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 33 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 34 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 35 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 36 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 37 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 38 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 39 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 40 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 41 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 42 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 43 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 44 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 45 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 46 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 47 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 48 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 49 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 50 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 51 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 52 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 53 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 54 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 55 of 56
Case 1:19-cv-10274-AJN-SDA Document 98 Filed 12/14/20 Page 56 of 56
